Citation Nr: 0011339	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to May 6, 1997 for 
the grant of service connection for residuals of a modified 
thoracoplasty, with resection of the second, third, fourth, 
and fifth ribs, due to pulmonary tuberculosis.

2.  Entitlement to an effective date prior to May 6, 1997 for 
the grant of service connection for a postoperative segmental 
resection of the left upper lobe, due to pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Christopher J. Kalil, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
September 1945.  He was a prisoner of war of the German 
government from September 1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
pulmonary tuberculosis was previously denied in rating 
decisions issued in June 1952, April 1953, and July 1953; a 
November 1953 Board decision; a December 1954 rating 
decision; a July 1955 Board decision; a September 1972 rating 
decision; and a February 1982 decision letter, to which the 
veteran did not respond prior to 1997 despite being notified 
of his right to appeal that denial.

2.  Following the receipt of the veteran's claim for service 
connection for pulmonary tuberculosis on May 6, 1997, the RO 
granted service connection for residuals of a modified 
thoracoplasty, with resection of the second, third, fourth, 
and fifth ribs, due to pulmonary tuberculosis; and a 
postoperative segmental resection of the left upper lobe, due 
to pulmonary tuberculosis, in a December 1997 rating 
decision, with separate 10 percent evaluations effective from 
May 6, 1997.


CONCLUSIONS OF LAW

1.  The February 1982 decision letter, which continued the 
prior denial for service connection for pulmonary 
tuberculosis, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302 (1999).

2.  The criteria for an effective date prior to May 6, 1997 
for the grants of service connection for residuals of a 
modified thoracoplasty, with resection of the second, third, 
fourth, and fifth ribs, due to pulmonary tuberculosis; and a 
postoperative segmental resection of the left upper lobe, due 
to pulmonary tuberculosis, have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(q) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (1999).  In 
cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i) (1999).  In cases where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (1999).  

In reviewing the relevant history in this case, the Board 
observes that the veteran's initial application for service 
connection for pulmonary tuberculosis was received by the 
Syracuse, New York VARO in December 1951.  The Syracuse VARO 
denied this claim in rating decisions issued in June 1952, 
April 1953, and July 1953.  The veteran appealed these 
denials, but, in a November 1953 decision, the Board 
continued the denial of the claim for service connection for 
pulmonary tuberculosis.   This denial was subsequently 
continued in a December 1994 rating decision, a July 1995 
Board decision, and a September 1972 rating decision.  In 
January 1982, the veteran submitted a further claim for 
service connection for pulmonary tuberculosis.  In response, 
in a February 1982 letter, the Buffalo VARO determined that 
the veteran had not submitted new and material evidence to 
reopen his claim and noted that, if he disagreed with this 
decision, he had the right to appeal the decision by so 
informing the RO within one year from the date of the letter.  
No response was received from the veteran prior to May 6, 
1997.  See 38 C.F.R. § 20.302(a) (1999).

On May 6, 1997, the RO received the veteran's claim to reopen 
his previously denied claim for service connection for 
pulmonary tuberculosis.  In the appealed December 1997 rating 
decision, the RO granted service connection for residuals of 
a modified thoracoplasty, with resection of the second, 
third, fourth, and fifth ribs, due to pulmonary tuberculosis; 
and a postoperative segmental resection of the left upper 
lobe, due to pulmonary tuberculosis.  Separate 10 percent 
evaluations were granted for these disorders, effective from 
May 6, 1997.

In view of the absence of a timely Notice of Disagreement, 
the Board finds that the February 1982 decision letter 
continuing the denial of service connection for pulmonary 
tuberculosis is final within the meaning of 38 U.S.C.A. 
§ 7105(c) (West 1991).  As such, the effective date for the 
grants of service connection for the noted pulmonary 
disabilities must be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (1999).  In this case, where the new claim 
was received by the RO on May 6, 1997, that date stands as 
the appropriate effective date for the grants of service 
connection for residuals of a modified thoracoplasty, with 
resection of the second, third, fourth, and fifth ribs, due 
to pulmonary tuberculosis; and a postoperative segmental 
resection of the left upper lobe, due to pulmonary 
tuberculosis.  As such, the veteran's claims for an earlier 
effective date for these grants of service connection must be 
denied.


ORDER

An effective date prior to May 6, 1997 for residuals of a 
modified thoracoplasty, with resection of the second, third, 
fourth, and fifth ribs, due to pulmonary tuberculosis, is 
denied.

An effective date prior to May 6, 1997 for a postoperative 
segmental resection of the left upper lobe, due to pulmonary 
tuberculosis, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

